Exhibit 10.42

 

LOGO [g83546801.jpg]

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

October 28, 2014

Christopher P. Lowe

Interim Chief Financial Officer

Dear Chris:

This letter serves to confirm that effective November 3, 2014, your employment
with Hansen Medical, Inc. (the “Company”) shall be converted to part-time basis
and you shall retain your position as Interim Chief Financial Officer of the
Company employed on an “at will” basis. Your base salary shall be pro-rated in
an amount proportionate to your part-time status. Please sign below to
acknowledge and agree to this arrangement and confirm that this arrangement will
not constitute “Good Reason,” nor will it be considered to be a “Good Reason
Condition,” under your employment arrangement with the Company.

 

Sincerely, /s/ Cary G. Vance Cary G. Vance President and CEO

 

Acknowledged and Agreed: By:  

/s/ Christopher P. Lowe

Name:   Christopher P. Lowe Title:   Interim Chief Financial Officer